Beckworth, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests *632consist of screens or parts of machines for making paper or paper pnlp similar in all material respects to those the subject of A. A. Deringer, Inc. v. United States (56 Cust. Ct. 477, C.D. 2681) and that the items of merchandise marked “B” consist of screen plate frames with screen plates similar in all material respects to, and appraised in the same manner as, those the subject of said C.D. 2681, the claim of the plaintiff was sustained as to the items marked “A” and, insofar as they related to the items marked “B”, the protests were dismissed and the matter remanded to a single judge to determine the proper dutiable value of said merchandise in the manner provided by law (28 U.S.C. § 2636(d)).